DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-13, 15-18-20, 22-23, 28-29, 31-33, 38-45, are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US 4,983,124) in view of Appelt et al. (US 2004/0004547). 

Regarding claims 1-2 and 11-12, Ernst discloses a firefighting training system, comprising a plurality of sensors adapted to generate signals in response to detected ambient conditions (e.g. temperature), and a receiver configured to receive the sensor signals and send them to a control device. See col. 2: 13-19 and col. 7: 42-49. Ernst does not disclose explicitly wherein the system is a digital control system with a storage
component. However, this manner of control system is established in the simulation art, as is disclosed by the training system of Appelt in paragraph 0052. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ernst system, in order to provide effective monitoring and control.

Regarding claims 3, 13, 40, Ernst does not disclose calculating variations in ambient conditions between the sensors, but this is established by Appelt, as described in paragraph 0019, and would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, in order to provide versatile simulation.

Regarding claims 5,15-16, 31, Ernst discloses wherein the simulation occurs in an
firefighting training enclosure in col. 2: 55-60.

Regarding claims 6, 17, 43, Ernst does not disclose wherein the sensors transmit data wirelessly. However, this is established, as is disclosed by Appelt in paragraph 0107. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ernst system, in order to effectively distribute the data. 

Regarding claims 7, 32, Ernst discloses a user interface in col. 6: 20-23.



Regarding claims 8, 18, Ernst does not disclose wherein the location of each sensor is received by the control system (i.e. user interface). However, using location data within a simulation for calculations is established, as is disclosed by Appelt in paragraph 0052, and it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Ernst system, in order to provide accurate data
for analysis.

Regarding claims 9, 19-20, 29, 39, Ernst discloses wherein the user interface receives temperature information in col. 7: 42-49.

Regarding claims 22 (both of them), 44-45, Ernst discloses wherein the system is for performance evaluation of firefighter training. See col. 2: 55-64. 

Regarding claims 23, 28, 33, 38, 41-42, Ernst does not disclose a camera and visible video data. However, this is established by Appelt in paragraph 0049. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ernst system, for safety and analysis.

Claims 4, 10, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US 4,983,124) in view of Appelt et al. (US 2004/0004547) and Ripinghill, Jr. et al. (US 6,065,404). 

Regarding claims 4,10, 14, Ernst does not dislclose calculating victim survivability, but this is established with regard to training systems, as is disclosed by Ripinghill in col. 4: 44-60. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ernst system, in order to evaluate the user performance.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US 4,983,124) in view of Appelt et al. (US 2004/0004547) and Edgar (US 2003/0152893). 

Regarding claim 21, Ernst does not disclose wherein the system is in a case. However, this concept is established with regard to large training systems, as is disclosed by the mobile simulation system of Edgar in fig. 6. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ernst system, in order to allow it to be conveniently transported.

Claims 24-37 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US 4,983,124) in view of Appelt et al. (US 2004/0004547) and Groff (US 4,586,905). 

Regarding claims 24-27 and 34-37, Ernst does not teach of synchronization of signals with an audible signal or a visual signal. However, these are established manners of linking signals, as is disclosed by Edgar in col. 6: 8-18. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ernst system, in order to organize data for display. The use of a video signal would be obvious as described above with regard to claim 23. 

Allowable Subject Matter
Claim 30 is objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the calculation of ambient conditions as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715